Per Curiam.
Respondent was admitted to practice as an attorney by this Court in 1987 and maintained a law office in the City of Albany.
Respondent has failed to comply with a subpoena duces tecum issued by this Court which directed her to appear on May 28, 2002 for an examination under oath by petitioner and produce relevant files with respect to 23 client inquiries. Re*653spondent has further failed to reply to petitioner’s instant motion to indefinitely suspend respondent from practice pending her compliance with the subpoena (see, 22 NYCRR 806.4 [b]). Under such circumstances, we exercise our discretion and grant petitioner’s motion (see, e.g., Matter of Farrington, 257 AD2d 914).
Crew III, J.P., Spain, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice pending her full compliance with the subpoena duces tecum dated May 14, 2002, effective 20 days from the date of this decision and order, and until further order of this Court; and it is further ordered that for the period of her suspension respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; she is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provision of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys.